ASSET MANAGEMENT FUND Ultra Short Mortgage Fund (the “Fund”) SUPPLEMENT DATED NOVEMBER 3, 2010 TO PROSPECTUS DATED MARCH 1, 2010 AS SUPPLEMENTED MAY 7, 2, 2010 This supplement provides new and additional information beyond that contained in the prospectus and should be retained and read in conjunction with the prospectus for the Funds. Ultra Short Mortgage Fund: On October 28, 2010, the Fund adopted the following non-fundamental policy, which was immediately effective: The Fund may not invest in (purchase) private (non-agency) mortgage-related securities. ASSET MANAGEMENT FUND 230 W. Monroe Street Chicago, Illinois 60606 Please retain this supplement with your prospectus for future reference.
